DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities: 
Each claim is recited twice.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a software per se, 
No hardware component is recited. The device may be interpreted as software per se. The Examiner suggests that a hardware component is added, such as a processor, to direct the claim system toward a statutory category.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al. (US 20150298091 A1, hereinafter Weitz) in view of Kamimura et al. (JP 2003242154 A, hereinafter Kamimura).

Regarding Claim 1, Weitz discloses an integration system comprising: 
a biological image acquiring device ([0177]: Fig. 2 shows schematics and operation of a microfluidic device) which acquires, from a sample including biological particles which are a detection target …encapsulated samples are then collected at the outlet; [0077]: In another embodiment, a particle or microsphere may carry a number of different primers to target several genes of interest), 
a biological image which is an image of the biological particles ([0177]: Fig. 3 shows digital images of cells and DNA-barcoded microspheres co-encapsulated together; [0206]: Figs. 9A and 9B are bright field images of DNA-carrying microspheres); 
a nucleotide sequence information acquiring device which acquires nucleotide sequence information of the biological particles ([0031]: Figs. 2A-2B illustrate a microfluidic device; [0035]: Fig. 6 illustrates a distribution of read sequences; [0278]: see also Table 1 for nucleotide sequence information); 
However, Weitz does not explicitly teach “an integration device which associates and registers the biological image and the nucleotide sequence information acquired from the same type of biological particles in an integrated database, a biological information determination device which acquires information relating to a population for each type of the biological particles in the sample based on an image acquired by the biological image acquiring device; and a nucleotide sequence information determination device which acquires information relating to the population for each type of the biological particles in the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device, wherein the integration device associates and registers the information relating to the population obtained based on the image and the information relating to the population obtained based on the nucleotide sequence information in the integrated database in addition to the biological image and the nucleotide sequence information”.
On the other hand, in the same field of endeavor, Kamimura teaches 
(Fig. 1, gene expression information management apparatus 100) which associates and registers the biological image and the nucleotide sequence information acquired from the same type of biological particles in an integrated database ([0016]: That is, as shown in FIG. 3, first, the present invention stores the base sequence data of the expressed gene (cDNA) corresponding to the image data;  [0228]: First, the gene expression information management apparatus 100 accesses the cDNA clone database 106a or the cluster sequence database 106d and the nucleic acid sequence database 106h by the processing of the chromosome map creating unit 102m, thereby registering the genes registered in the nucleic acid sequence database 106h); 
a biological information determination device which acquires information relating to a population for each type of the biological particles in the sample ([0019]: The device according to claim 2 is the gene expression information management device according to claim 1, wherein the homology search means is (1) a gene that is already known in the same or another organism, (2) An unknown gene but the same cDNA has already been acquired, (3) an unknown gene but the corresponding genomic DNA fragment has already been acquired, and (4) its position on the chromosome is known) 
based on an image acquired by the biological image acquiring device ([0042]: According to this apparatus, since the expression level of the gene in the image data is estimated based on the image data and / or the base sequence, the expression pattern (uniform expression, biased expression, etc.) can be easily specified; [0195]: The image comparison unit 102h includes image data… and Image comparison means for comparing two or more image data); and 
a nucleotide sequence information determination device which acquires information relating to the population for each type of the biological particles in the sample based on ([0166]: Then, the present invention performs a homology search for a known nucleotide sequence stored in a nucleotide sequence database (such as an EST database or a full-length cDNA database) with respect to the input cDNA nucleotide sequence, and the similar nucleotide sequence),
wherein the integration device associates and registers the information relating to the population obtained based on the image and the information relating to the population obtained ([0228]: First, the gene expression information management apparatus 100 accesses the cDNA clone database 106a or the cluster sequence database 106d and the nucleic acid sequence database 106h by the processing of the chromosome map creating unit 102m, thereby registering the genes registered in the nucleic acid sequence database 106h). 
based on the nucleotide sequence information in the integrated database in addition to the biological image and the nucleotide sequence information ([0228]: Based on the nucleotide sequence information for which the locus is specified, the locus of the cDNA clone or the cluster is specified (step SJ-1); [0229]: Next, the chromosome map creation unit 102m has information on the nucleotide sequence at the locus of the chromosome (for example, image data, nucleotide sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Weitz with the teachings of Kamimura to include “an integration device which associates and registers the biological image and the nucleotide sequence information acquired from the same type of biological particles in an integrated database, a biological information determination device which acquires information relating to a population for each type of the biological particles in the 
The motivation for doing so would be to utilize a database system that centrally manages experimental data, and makes full use of data mining techniques, as recognized by Kamimura ([0011]: of Kamimura: In addition, by introducing a database system that centrally manages experimental data related to in situ hybridization and making full use of data mining techniques, it is possible to discover knowledge that could not be discovered by conventional manual analysis on a computer system).

Regarding Claim 2, Weitz discloses an integration system comprising: 
a biological image acquiring device ([0177]: Fig. 2 shows schematics and operation of a microfluidic device) which acquires, from a sample including biological particles which are a detection target… encapsulated samples are then collected at the outlet; [0077]: In another embodiment, a particle or microsphere may carry a number of different primers to target several genes of interest), a biological image which is an image of the biological particles ([0177]: Fig. 3 shows digital images of cells and DNA-barcoded microspheres co-encapsulated together; [0206]: Figs. 9A and 9B are bright field images of DNA-carrying microspheres); 
([0031]: Figs. 2A-2B illustrate a microfluidic device; [0035]: Fig. 6 illustrates a distribution of read sequences; [0278]: see also Table 1 for nucleotide sequence information); 
However, Weitz does not explicitly teach “an integration device which associates and registers the biological image and the nucleotide sequence information acquired from the same type of biological particles in an integrated database; a biological information determination device which acquires first individual information which is information relating to a population for each type of the biological particles in the sample based on an image acquired by the biological image acquiring device; and a nucleotide sequence information determination device which acquires second individual information which is information relating to a population for each type of the biological particles in the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device, wherein the integration device associates and registers the image corresponding to the first individual information and the nucleotide sequence information corresponding to the second individual information in the integrated database when the first individual information and the second individual information are determined to be similar information based on predetermined criteria.”
On the other hand, in the same field of endeavor, Kamimura teaches 
an integration device (Fig. 1, gene expression information management device 100) which associates and registers the biological image and the nucleotide sequence information acquired from the same type of biological particles in an integrated database ([0016]: That is, as shown in FIG. 3, first, the present invention stores the base sequence data of the expressed gene (cDNA) corresponding to the image data; [0228]: First, the gene expression information management apparatus 100 accesses the cDNA clone database 106a or the cluster sequence database 106d and the nucleic acid sequence database 106h by the processing of the chromosome map creating unit 102m, thereby registering the genes registered in the nucleic acid sequence database 106h); 
a biological information determination device (Fig. 1, gene expression information management device 100) which acquires first individual information which is information relating to a population for each type of the biological particles in the sample based on an image acquired by the biological image acquiring device ([0155]: Further… the cluster sequence homology search result, the image data, the base sequence, the expression level, and the sample are collected. Based on at least one of information on the tissue, information on the growth stage or aging stage of the collected tissue, information on whether or not the expression of the gene is seen, and information on the site where the expression is seen [first individual information]); and 
a nucleotide sequence information determination device which acquires second individual information which is information relating to a population for each type of the biological particles in the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device ([0166]: Then, the present invention performs a homology search for a known nucleotide sequence stored in a nucleotide sequence database (such as an EST database or a full-length cDNA database) with respect to the input cDNA nucleotide sequence, and the similar nucleotide sequence. And the base sequence corresponding to the image data, its similar base sequence, homology score, etc. are displayed [second individual information]), 
wherein the integration device associates and registers the image corresponding to the first individual information and the nucleotide sequence information corresponding to the second ([0228]: First, the gene expression information management apparatus 100 accesses the cDNA clone database 106a or the cluster sequence database 106d and the nucleic acid sequence database 106h by the processing of the chromosome map creating unit 102m, thereby registering the genes registered in the nucleic acid sequence database 106h) 
when the first individual information and the second individual information are determined to be similar information based on predetermined criteria ([0017]: In addition, the similarity (for example, a homology search score) between the base sequence and the similar base sequence may be displayed together with the similar base sequence. Thereby, the most similar base sequences can be displayed, or the similar sequences can be displayed by sorting in descending order of homology score).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Weitz with the teachings of Kamimura to include “an integration device which associates and registers the biological image and the nucleotide sequence information acquired from the same type of biological particles in an integrated database; a biological information determination device which acquires first individual information which is information relating to a population for each type of the biological particles in the sample based on an image acquired by the biological image acquiring device; and a nucleotide sequence information determination device which acquires second individual information which is information relating to a population for each type of the biological particles in the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device, wherein the integration device associates and registers the image corresponding to the first individual information and the nucleotide sequence 
The motivation for doing so would be to perform clustering by using an integration device which associates and registers the biological image and the nucleotide sequence information, as recognized by Kamimura ([0035] of Kamimura: Furthermore, by inputting an arbitrary gene sequence, it is possible to perform clustering with the registered cDNA clone sequence for the input gene and display information (such as image data) relating to cluster sequences belonging to the same cluster).

Regarding Claim 3, Weitz discloses an integration system comprising: 
a biological image acquiring device ([0177]: Fig. 2 shows schematics and operation of a microfluidic device) which acquires, from a sample including biological particles which are a detection target… encapsulated samples are then collected at the outlet; [0077]: In another embodiment, a particle or microsphere may carry a number of different primers to target several genes of interest), a biological image which is an image of the biological particles ([0177]: Fig. 3 shows digital images of cells and DNA-barcoded microspheres co-encapsulated together; [0206]: Figs. 9A and 9B are bright field images of DNA-carrying microspheres); 
a nucleotide sequence information acquiring device which acquires nucleotide sequence information of the biological particles ([0031]: Figs. 2A-2B illustrate a microfluidic device; Fig. 6 illustrates a distribution of read sequences; [0278]: see also Table 1 for nucleotide sequence information); 

On the other hand, in the same field of endeavor, Kamimura teaches an integration device which associates and registers the biological image and the nucleotide sequence information acquired from the same type of biological particles in an integrated database (Fig. 1; [0016]: That is, as shown in FIG. 3, first, the present invention stores the base sequence data of the expressed gene (cDNA) corresponding to the image data;[0228]: First, the gene expression information management apparatus 100 accesses the cDNA clone database 106a or the cluster sequence database 106d and the nucleic acid sequence database 106h by the processing of the chromosome map creating unit 102m, thereby registering the genes registered in the nucleic acid sequence database 106h); 
([0019]: Fig. 1; gene expression information management device 100) which acquires a value indicating an application ratio which is a ratio of a population of each type with respect to a population of all types of biological particles detected from the sample based on an image acquired by the biological image acquiring device ([0017]: In addition, the similarity (for example, a homology search score) between the base sequence and the similar base sequence may be displayed together with the similar base sequence. Thereby, the most similar base sequences can be displayed, or the similar sequences can be displayed by sorting in descending order of homology score [the homology score corresponds to the value]), and 
a nucleotide sequence information determination device which acquires a value indicating an application ratio which is a ratio of the population of each type with respect to the population of all types of biological particles detected from the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device ([0266]: When the cDNA clone is a known gene, information on the known gene is displayed in each field… “Hit length, Hit Identity” is how much the nucleotide sequence of the cDNA is in the gene sequence [“Hit length, Hit Identity” corresponds to the value]), 
wherein the integration device associates and registers a value indicating an appearance ratio obtained based on the image and a value indicating an appearance ratio obtained ([0228]: First, the gene expression information management apparatus 100 accesses the cDNA clone database 106a or the cluster sequence database 106d and the nucleic acid sequence database 106h by the processing of the chromosome map creating unit 102m, thereby registering the genes registered in the nucleic acid sequence database 106h)
([0228]: Based on the nucleotide sequence information for which the locus is specified, the locus of the cDNA clone or the cluster is specified (step SJ-1); [0229] Next, the chromosome map creation unit 102m has information on the nucleotide sequence at the locus of the chromosome (for example, image data, nucleotide sequence)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Weitz with the teachings of Kamimura to include “an integration device which associates and registers the biological image and the nucleotide sequence information acquired from the same type of biological particles in an integrated database; a biological information determination device which acquires a value indicating an application ratio which is a ratio of a population of each type with respect to a population of all types of biological particles detected from the sample based on an image acquired by the biological image acquiring device, and a nucleotide sequence information determination device which acquires a value indicating an application ratio which is a ratio of the population of each type with respect to the population of all types of biological particles detected from the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device, wherein the integration device associates and registers a value indicating an appearance ratio obtained based on the image and a value indicating an appearance ratio obtained based on the nucleotide sequence information in the integrated database, in addition to the biological image and the nucleotide sequence information.”
([0232] of Kamimura: FIG. 14 shows a list report screen displayed when browsing data for each cDNA clone. As shown in FIG. 14, in the list report screen, information about one cDNA clone is displayed in one line).

Regarding Claim 4, the combined teachings of Weitz and Kamimura disclose the integration system according to Claim 1. 
Weitz further teaches wherein, in a state in which a fluid including the sample flows in a flow cell, the biological image acquiring device acquires the biological image by imaging the fluid (See Weitz, [01113]: In one set of embodiments, droplets are formed containing a cell or other source of nucleic acid, and a particle…  The droplets may also be created on the fluidic device, and/or the droplets may be created separately then brought to the device; [0206]: Figs. 9A and 9B are bright field images of DNA-carrying microspheres, produced in accordance with one embodiment of the invention).

Regarding Claim 5, the combined teachings of Weitz and Kamimura disclose the integration system according to Claim 1.
Kamimura further teaches a biological information determination device (See Kamimura, Fig. 1; gene expression information management device 100) which acquires first individual information which is information relating to a population for each type of the biological particles in the sample based on an image acquired by the biological image acquiring device (See Kamimura, [0155]: Further… the cluster sequence homology search result, the image data, the base sequence, the expression level, and the sample are collected. Based on at least one of information on the tissue, information on the growth stage or aging stage of the collected tissue, information on whether or not the expression of the gene is seen, and information on the site where the expression is seen); and 
a nucleotide sequence information determination device which acquires second individual information which is information relating to a population for each type of the biological particles in the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device (See Kamimura, [0166]: Then, the present invention performs a homology search for a known nucleotide sequence stored in a nucleotide sequence database (such as an EST database or a full-length cDNA database) with respect to the input cDNA nucleotide sequence, and the similar nucleotide sequence. And the base sequence corresponding to the image data, its similar base sequence, homology score, etc. are displayed), 
wherein the integration device associates and registers the image corresponding to the first individual information and the nucleotide sequence information corresponding to the second individual information in the integrated database (See Kamimura, [0165]: That is, as shown in FIG. 3, first, the present invention stores the base sequence data of the expressed gene (cDNA) corresponding to the image data of the in situ hybridization result, and annotation information (related to the collected tissue) for the image data)
when the first individual information and the second individual information are determined to be similar information based on predetermined criteria (See Kamimura, [0017]: In addition, the similarity (for example, a homology search score) between the base sequence and the similar base sequence may be displayed together with the similar base sequence. Thereby, the most similar base sequences can be displayed, or the similar sequences can be displayed by sorting in descending order of homology score).

Regarding Claim 6, the combined teachings of Weitz and Kamimura disclose the integration system according to Claim 1.
Kamimura further teaches an analysis device for identifying the nucleotide sequence information of the biological particles of a newly acquired biological image or identifying a biological image of nucleotide sequence information of a newly acquired organism based on association between the biological image and the nucleotide sequence information registered in the integrated database (See Kamimura, Fig. 1, information management apparatus 100; [0015]: Since the sequence is extracted and the base sequence corresponding to the image data and its similar base sequence are displayed, the gene expressed in the image data can be easily identified;  [0035]: Furthermore, by inputting an arbitrary gene sequence, it is possible to perform clustering with the registered cDNA clone sequence for the input gene and display information (such as image data) relating to cluster sequences belonging to the same cluster).

Regarding Claim 7, the combined teachings of Weitz and Kamimura disclose the integration system according to Claim 6.
Kamimura further teaches wherein the analysis device carries out identification further based on obtained attribute information relating to the biological particles (See Kamimura,  [0015]: According to this apparatus, image data relating to gene expression is input, the base sequence of the expressed gene (for example, the base sequence of a cDNA clone, etc.) is input, a homology search is performed on the input base sequence, and similar bases Since the sequence is extracted and the base sequence corresponding to the image data and its similar base sequence are displayed, the gene expressed in the image data can be easily identified; [0204]: Fig. 14 shows tests of droplet integrity and random barcoding. Fig. 14A shows schematic and results of droplet integrity control experiment: mouse and human cells are co-encapsulated to allow unambiguous identification of barcodes shared across multiple cells).

Regarding Claim 8, the combined teachings of Weitz and Kamimura disclose the integration system according to Claim 1.
Kamimura further teaches wherein the integration device estimates a classification group of the biological particles based on the biological image or the nucleotide sequence information (See Kamimura, [0195]:  The expression level estimation unit 102g is configured to estimate the expression level of the gene in the image data based on the image data and / or the base sequence, and the expression level estimated by the expression level estimation unit; [0023]: For example, by classifying cDNAs (EST sequences) derived from the same mRNA into the same clusters, the same properties are obtained).

Regarding Claim 9, the combined teachings of Weitz and Kamimura disclose the integration system according to Claim 6.
 Kamimura further teaches wherein the analysis device determines a growth state of the biological particles based on the biological image (See Kamimura, [0318]: Further, according to the present invention, the image data includes information on the collected tissue, information on the growth stage or aging stage of the collected tissue) and
determines a type of the biological particles based on the nucleotide sequence information ([0228]: Based on the nucleotide sequence information for which the locus is specified, the locus of the cDNA clone or the cluster is specified (step SJ-1); [0229]: Next, the chromosome map creation unit 102m has information on the nucleotide sequence at the locus of the chromosome (for example, image data, nucleotide sequence).

Regarding Claim 10, Weitz discloses an integration method comprising: 
a biological image acquiring step of acquiring, from a sample including biological particles, which are a detection target ([0177]: …encapsulated samples are then collected at the outlet; [0077]: In another embodiment, a particle or microsphere may carry a number of different primers to target several genes of interest), a biological image which is an image of the biological particles ([0177]: Fig. 3 shows digital images of cells and DNA-barcoded microspheres co-encapsulated together; [0206]: Figs. 9A and 9B are bright field images of DNA-carrying microspheres); 
a nucleotide sequence information acquiring step of acquiring nucleotide sequence information of the biological particles ([0031]: Figs. 2A-2B illustrate a microfluidic device; [0035]: Fig. 6 illustrates a distribution of read sequences; [0278]: see also Table 1 for nucleotide sequence information); 
However, Weitz does not explicitly teach “an integration step of associating and registering the biological image and the nucleotide sequence information acquired from biological particles of the same type in an integrated database; a biological information determination step of acquiring a value indicating an application ratio which is a ratio of a population of each type with respect to a population of all types of biological particles detected from the sample based on an image acquired in the biological image acquiring step; and a nucleotide sequence information determination step of acquiring a value indicating an application ratio which is a ratio of the population of each type with respect to the population of 
On the other hand, in the same field of endeavor, Kamimura teaches 
an integration step of associating and registering the biological image and the nucleotide sequence information acquired from biological particles of the same type in an integrated database (Fig. 1; [0016]: That is, as shown in FIG. 3, first, the present invention stores the base sequence data of the expressed gene (cDNA) corresponding to the image data;[0228]: First, the gene expression information management apparatus 100 accesses the cDNA clone database 106a or the cluster sequence database 106d and the nucleic acid sequence database 106h by the processing of the chromosome map creating unit 102m, thereby registering the genes registered in the nucleic acid sequence database 106h); 
a biological information determination step of acquiring a value indicating an application ratio which is a ratio of a population of each type with respect to a population of all types of biological particles detected from the sample based on an image acquired in the biological image acquiring step ([0017]: In addition, the similarity (for example, a homology search score) between the base sequence and the similar base sequence may be displayed together with the similar base sequence. Thereby, the most similar base sequences can be displayed, or the similar sequences can be displayed by sorting in descending order of homology score); and 
 ([0266]: When the cDNA clone is a known gene, information on the known gene is displayed in each field… “Hit length, Hit Identity” is how much the nucleotide sequence of the cDNA is in the gene sequence), 
wherein the integration step associates and registers a value indicating an appearance ratio obtained based on the image and a value indicating an appearance ratio obtained ([0228]: First, the gene expression information management apparatus 100 accesses the cDNA clone database 106a or the cluster sequence database 106d and the nucleic acid sequence database 106h by the processing of the chromosome map creating unit 102m, thereby registering the genes registered in the nucleic acid sequence database 106h)
based on the nucleotide sequence information in the integrated database, in addition to the biological image and the nucleotide sequence information ([0228]: Based on the nucleotide sequence information for which the locus is specified, the locus of the cDNA clone or the cluster is specified (step SJ-1); [0229] Next, the chromosome map creation unit 102m has information on the nucleotide sequence at the locus of the chromosome (for example, image data, nucleotide sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Weitz with the teachings of Kamimura to include “an integration step of associating and registering the biological image and the nucleotide sequence information acquired from biological particles of the same type in an integrated database; a biological information determination step of acquiring 
The motivation for doing so would be to allow data browsing for each cDNA clone, as recognized by Kamimura ([0232] of Kamimura: FIG. 14 shows a list report screen displayed when browsing data for each cDNA clone. As shown in FIG. 14, in the list report screen, information about one cDNA clone is displayed in one line).

Regarding Claim 11, the combined teachings of Weitz and Kamimura disclose the integration system according to Claim 3.
 	Weitz further teaches wherein, in a state in which a fluid including the sample flows in a flow cell, the biological image acquiring device acquires the biological image by imaging the fluid (See Weitz, [0113]: In one set of embodiments, droplets are formed containing a cell or other source of nucleic acid, and a particle…  The droplets may also be created on the fluidic device, and/or the droplets may be created separately then brought to the device; [0206]: Figs. 9A and 9B are bright field images of DNA-carrying microspheres, produced in accordance with one embodiment of the invention).

Regarding Claim 12, the combined teachings of Weitz and Kamimura disclose the integration system according to Claim 3.
Kamimura further teaches a biological information determination device (See Kamimura, Fig. 1, gene expression information management apparatus 100) which acquires first individual information which is information relating to a population for each type of the biological particles in the sample based on an image acquired by the biological image acquiring device (See Kamimura, [0155]: Further… the cluster sequence homology search result, the image data, the base sequence, the expression level, and the sample are collected. Based on at least one of information on the tissue, information on the growth stage or aging stage of the collected tissue, information on whether or not the expression of the gene is seen, and information on the site where the expression is seen [first individual information]); and 
a nucleotide sequence information determination device which acquires second individual information which is information relating to a population for each type of the biological particles in the sample based on nucleotide sequence information acquired by the nucleotide sequence information acquiring device (See Kamimura, [0166]: Then, the present invention performs a homology search for a known nucleotide sequence stored in a nucleotide sequence database (such as an EST database or a full-length cDNA database) with respect to the input cDNA nucleotide sequence, and the similar nucleotide sequence. And the base sequence corresponding to the image data, its similar base sequence, homology score, etc. are displayed [second individual information]), 
See Kamimura, [0228]: First, the gene expression information management apparatus 100 accesses the cDNA clone database 106a or the cluster sequence database 106d and the nucleic acid sequence database 106h by the processing of the chromosome map creating unit 102m, thereby registering the genes registered in the nucleic acid sequence database 106h)
when the first individual information and the second individual information are determined to be similar information based on predetermined criteria (See Kamimura, [0017]: In addition, the similarity (for example, a homology search score) between the base sequence and the similar base sequence may be displayed together with the similar base sequence. Thereby, the most similar base sequences can be displayed, or the similar sequences can be displayed by sorting in descending order of homology score).

Regarding Claim 13, the combined teachings of Weitz and Kamimura disclose the integration system according to Claim 3. 
Kamimura further teaches an analysis device for identifying the nucleotide sequence information of the biological particles of a newly acquired biological image or identifying a biological image of nucleotide sequence information of a newly acquired organism based on association between the biological image and the nucleotide sequence information registered in the integrated database (See Kamimura, Fig. 1, information management apparatus 100; [0015]: Since the sequence is extracted and the base sequence corresponding to the image data and its similar base sequence are displayed, the gene expressed in the image data can be easily identified; [0035]: Furthermore, by inputting an arbitrary gene sequence, it is possible to perform clustering with the registered cDNA clone sequence for the input gene and display information (such as image data) relating to cluster sequences belonging to the same cluster).

Regarding Claim 14, the combined teachings of Weitz and Kamimura disclose the integration system according to Claim 3.
 Kamimura further teaches wherein the integration device estimates a classification group of the biological particles based on the biological image or the nucleotide sequence information (See Kamimura, [0195]:  The expression level estimation unit 102g is configured to estimate the expression level of the gene in the image data based on the image data and / or the base sequence, and the expression level estimated by the expression level estimation unit; [0023]: For example, by classifying cDNAs (EST sequences) derived from the same mRNA into the same clusters, the same properties are obtained).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168